Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 11




                          U NITED STAT ES D ISTR ICT CO U R T
                          SO UTH ERN DISTRICT OF FLORIDA

                        cAsENo   .       6
                                               '
                                                   4/J-
                                                      w md
 UNITED STATES OF AM ERICA

 V S.

 TIPHANIPEREIR A and
 RICHARD TM VON W ALK ER,

         D efendants.
                                                         /

                               CRIM INAL COVER SH EET


        Did thism atteroriginatefrom am atterpendingin theNorthern Region oftheUnited States
        Attorney'sOfficepriorto October14,20032                  Yes      x     No

        Didthismatteroriginatefrom amatterpending in theCentralRegion oftheUnited States
        Attorney'sOfficepriorto September1,20072              Yes x         No


                                           Respectfully submitted,

                                           A RIAN A FAJA RD O ORSH AN
                                           UN ITED STATES ATTORNEY


                                     BY:             C<,
                                           CARY 0 .ARONOVITZ
                                           A SSISTAN T LTN ITED STA TES A TTORN EY
                                           FloridaBarNo.86425
                                           99 N .E.4th Street
                                           M iam i,Florida 33132-2111
                                           TEL (305)961-9131
                                           FAX (305)530-7976
  Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 11


AO91(Rev.08/09) Crimi
                    nalComplaint

                               U NITED STATESD ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica
     Ti
      phaniPerei
               raandRi
                     chardTravonWal
                          V.
                                  ker,                           casexo.<J:rv) a/J3- fel'
                                                                                        4


                                             CRIM INAL COM PLAINT

          1,thecomplainantin thiscase,state thatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of Dec1,2019toJan.27,2020     inthecounty of                                Miami            inthe
   Southern    Districtof   Florida      ,thedefendantts)violated:
            CodeSection                                             OffenseDescription
Pereira and W alker                      Recrui
                                              t,Entice,Harbor,Transport,orAdvedise aVictim to Engage in
18USC jj 1591(a)(1)and 1594(c)           Com mercialSexActs by M eansofForce,ThreatsofForce,orCoercion,and
                                         Conspiracyto Recruit,Entice,Harbor,Transport,orAdvedise a Victi
                                                                                                       m to
                                         Engage in Com mercialSexActs by MeansofForce,ThreatsofForce,or
                                         Coercion.
W alker
18USC j 1001                             False Statem ents to a FederalOfficer



          Thiscriminalcomplaintisbased on these facts:
          SEE ATTACHED AFFIDAVIT.




          W Continuedontheattachedsheet.
                                                                                                            #


                                                                                     & .   '
                                                                                                 signat e

                                                                                 SA Joseph Oliver,FBI
                                                                                     Printednameand title

Sw orntobeforem eand signed in m y presence.
                                                                                 e


Date:           01/28/2020
                                                                                       Judge'
                                                                                            ssignature

City andstate:                                                            Lisette M .Reid,U.S.Magistrate Judge
                                                                                     Printed nameandtitle
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 11




                  AFFIDAVIT IN SUPPO RT O F CRIM INAL CO M PLM NT

         1,Joseph R.Oliver,having been duly sworn,hereby deposeand state:

                      INTRODUCTION AND AGENT BACK GR OUND

                1am a SpecialAgent($:SA'')with the FederalBureau ofInvestigation (ûTB1'')5
 United StatesDepartmentofJustice(tûDOJ''),currently assigned to the Child Exploitation and
 H um an Traficking Task Force ofthe FB1'sM iam iD ivision. M y duties involve the investigation

 of a variety of violations of federal crim inal law involving hlzman trafticking, the sexual

  exploitation ofchildren,and the sexualenticem entofm inors.Ihave been an FBISA since August

  2016. Priorto my employm entwith the FBI,lworked asa Police Ofticerand Crimes Against

  Children D etective with the Lexington Police D epartm entin K entucky from 2012 to 2016 w here

  1respondedto and investigated casesinvolving violentcrim esagainstchildren.

                1 am a 1aw enfozcem entofficerwithin the m eaning ofTitle 18,United States Code

  (kdU.S.C.''),Section251047),and lam empowered bylaw toconductinvestigations,executeand
  sen'e search wanunts,and make arrests foroffensesenum erated in Title 18 ofthe UnitesStates

  Code,and foroffensesagainsttheUnited States.

                This affidavit is m ade in supportof probable cause for the arrestof TIPHANI

  PEREIRA IûtPEREIRA''I and RICHARD TRAVON W ALKER (ûûW ALKER'') who did
  knowingly, in or affecting interstate comm erce, recruit, entice, harbor, transport, advertise,

  m aintain,and solicitby any m eansa person,thatis,VICTIM 1,to engage in com m ercialsex acts

  by m eansofforce,threatsofforce,orcoercicm in violaticm ofTitle 18,U nited StatesCode,Section

  1591(a)(1)and(b)(1),andconspiracytocommitsame,inviolationofTitle18,UnitedStatesCode,
  Section 1594(c). Further,asto W ALKER,there isprobable cause thathe did make a false
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 11




 statem enttoafederallaw enforcem entofficer,inviolation ofTitle18,United StatesCode,Section

 1001. Since this affidavitis being submitted forthe limited purpose ofdem onstrating probable

 cause in supportofthe crim inalcom plaintagainstPEREIR A and W A LK ER ,1have notincluded

 each and everyfactknown bym econcerningthisinvestigation,andhaveincludedonlythosefacts

 and circum stancesthatlbelieve are sufticientto establish probable causefortheissuance ofthe

 requested crim inalcomplaintand arrestwarrant. The inform ation contained in thisaffidavitis

 based upon mypersonalknowledgeandobservations,mytrainingandexperience,andinformation

 obtained from otherlaw enforcementofficersand witnesses.

                                      PROBABLE CAUSE

        4.      On M onday,January 27,2020,the FBIM iam i's Child Exploitation and Human

 TraffickingTaskForceandthe(
                           M iami-DadePoliceDepartment(t((
                                                         M DPD'')conductedajointttout-
 call''operation,utilizingan MDPD undercoverofficer(theûûUC'')attheStadium Hotellocatedat
 21485 N W 27thA venue, M iam iGardens,Florida.l

                At approxim ately 7:46 PM , the U C responded to an online com m ercial

 advertisem ent, which was posted on www .megapersonals.com , a website known to law

 enforcem entand your Affiantto be utilized forthe purposes ofprostitution. Atapproximately

 8:47PM ,thefemale(tCVICTIM 1''),arrivedatthehoteltoengagein sexualactivitywiththeUC.
 VICTIM larrivedinagrayM ercedesC250with Floridalicenseplateût1QEl05.''Thevehiclewas
 driven by PEREIRA,and W ALKER was seated in the back seat. Thevehicle wasregistered to




  1 An ûlout-call''operation is defined as a situation whereby a person responds to a 1aw enforeement
  controlled location forthepurposesofengaging in sex formoney w ith the undercover.
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 11




 lndividual1,whoisW ALKER'Sm other.VICTIM 1,PEREIRA,and W ALKER werealldetained

 forfurtherinvestigation.

        6.       VICTIM 1 wasinterviewed first. She agreed to speak with law enforcem entand

 stated that she m et PEREIRA approxim ately 5 years ago on Facebook via m utual Facebook

 friends.Theyeventuallym etface-to-face,and began afriendship,whichdevelopedintoabusiness

 relationship.
                 In approxim ately 2014, VICTIM 1 began to prostitute for PEREIRA at the

 CrosslandsM otelonCom mercialBoulevard in FortLauderdale,Florida.PEREIRA'Smotheralso

 worked outofthe CrosslandsM otelunderthe direction ofapimp known astlNick.'' PEREIRA

 and VICTIM 1each perfonned comm ercialsex actsand hadto pay Nick $200 perwork day.
        8.       Eventually,PEREIRA suggested to VICTIM 1thatthey break away on theirOwn.

 PEREIRA suggested shewould setup VICTIM 1'sadvertisem entsand dates,and thatVICTIM 1

 wouldhavetopay PEREIRA tiftypercent(50%)ofallherearnings.
                 Shortly after,PEREIRA became extrem ely persistent,demanding VICTIM 1 to

 consistently do m ultiple dates on a daily basis. A fter a couple of m onths of working under

 PEIkEIItA 'Scontrol,VICTIM 1expressedto PEREIRA thatsheno longerwantedtoprostituteor

  otherw ise engage in com m ercial sex acts. PEREIRA denied V ICTIM 1's request. Upon her

  second requestto getout,PEREIRA told VICTIM 1shehadto buy herway outfor$250.

         10.     VICTIM 1gavePEREIRA the $250,moved intoan apartmentofherown,and for

  a w hile did notw ork forPEREIR A .
                 ln D ecem ber of 2019, V ICTIM 1 and PEREIR A w ere socializing together.

  PER EIRA received aphone calland stated to the unlm ow n callerthatlûl'm notselling pussy right
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 11




 n0w.'' Tluough this statem ent, VICTIM          realized that PEREIRA was still involved in

 prostitution. VICTIM 1 mentioned to PEREIRA she needed to make money and again began

 working forPEREIRA.

               PEREIRA asked VICTIM 1 to send her pictures for her online advertisement.

 V ICTIM 1 sentthe picturesvia textm essage. PER EIRA created the advertisem entand posted it

 on EscortAlligator.com ,which isa website known to law enforcem entforthe advertisem entof

 com m ercialsex. PEREIR A stated she w ould get50% ofthe earnings.

        13.    PER EIRA installed the iûTalk-a-tone''application in both hercellulartelephone,as

 w ell as V ICTIM l's cellular telephone. PEREIRA created the account with V ICTIM l's

 infonnation, including her nam e and telephone num ber. The purpose of the app was to

 com m unicate w ith m ale custom ers,who responded to the posted com m ercialsex advertisem ents.

 PEREIRA instructed VICTIM 1 notto answer any Talk-a-tone phone calls or textm essages

 because only PEREIRA wasallow ed to answ erthe Talk-a-tone m essages.

        14.    The applications were installed on both devices and worked sim ultaneously to

 appearasifrun by VICTIM 1,when in factthey were being operated by PEREIRA. Every tim e

 PEREIRA made any changesto orwithin the application,VICTIM 1 would receive a security

 code on her device,and PEREIRA would requestthe security code via textm essages. Itwas

 through itTalk-a-tone''thatPER-EIRA arranged dates,set prices, and answered telephone calls

 and/ortextm essages from potentialcustom ers.

               PEREII;A setallthe prices forthe com m ercialsex dates. VICTIM 1w asexpected

 to see am inim um ofone date perday.Forthepast3 days,betw een on oraboutJanuary 24 through

 on or aboutJanuary 27,V ICTIM 1 had approxim ately 10 to 15 dates per day. ln those 3 days,


                                                 4
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 11




 VICTIM 1 made approximately $1,000 and PEREIRA keptthe remaining funds thathad been

 gained tllrough com m ercialsex acts.

        16.    M ost dates were itin-calls,''where potential dates came to PEREIRA'S house

 locatedat1508NW 8th AvenueinFortLauderdale,Florida,33311.lftherewerelkout-call''dates,

 then PEREIRA drove VICTIM lto the datesand waited forherto be done,atwhich tim e she

 collected the 50% . M ostofthe tim e the transactions were made in cash;however,som etim es

 VICTIM 1sentthe money to PEREIRA viaCashApp.The CashApp accountswereregistered in

 PER EIIRA and V ICTIM 1's nam es,respectively.

               PEREIITA had a boyfriend,who VICTIM 1 knew as kûD ,''and was lateridentitied

 by law enforcem ent as W A LKER. On or about January 24,2020,PER EIRA texted VICTIM 1

 infonningherthatûûD''quithisjobasaporteratacardealership.
        l8.    O n the w ay to the tirstout-callon Janual'
                                                         y 27,2020,V ICTIM 1 heard PER EIRA

 tellW ALKER something to theeffectof,StNow thathewasnotworking,W ALKER could drive

 VICTIM 1to herdates,and shewould givehim $40 from herportion forevery ride hegave her.''

 d$D''imm ediatelyagreed and requested the $40rightaway.
        l9.    V ICTIM      stated m ost of her dates were (lin-calls,'' w hich w ere done at

 PEREIRA'S house,and inside PEREIRA'S bedroom .VICTIM 1 preferred ûûin-calls''forsafety

 reasons,butsom etimesPEREIRA dem anded VICTIM 1to conductCûout-calls.''

        20.    On theevening ofJanuary 27,2020,PEREIRA instructed VICTIM 1to getready

 for an tkout-call.'' V ICTIM l norm ally did not do ktout-calls'' in M iam i-D ade County, but

 PEREIRA insisted on V ICTIM 1 doing any callsthatcam e through because herlightbillw as due

 on January 28,2020 and PEREIR A needed m oney to pay forit. The date would be fora half-hour
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 11




 atahotelandVICTIM 1wasinstructed to charge $240.PEREIRA drove VICTIM 1to thehotel,

 w hile W A LKER rode in the rearpassengerseatofthe M ercedes Benz vehicle.

               V ICTIM 1 feared PER EIRA because she had verbally threatened to cause her

 physical hann in the past if she did not com ply with PEREIR A 'S dem ands. A dditionally,

 PEREIRA ow ned two Taser devices,one black and one pirtk,w hich she keptin her hom e,and

 threatened to use on V ICTIM 1. PEREIR A had previously threatened V ICTIM 1 w ith the Taser.

 A safonn ofintim idation,PEREIRA had physically caused hann to otherunknown individualsin

 thepresence ofVICTIM 1.Additionally,W ALKER canied a.40 or.45 caliberblack handgun in

 hispocketwhile atthehouse. VICTIM 1 stated she was in fear for herlife ifshe tried to stop

 completing com mercialsex actsin which PEREIRA received payments.

        22.    D uring the kûin-call''dates,the gun w as keptunder the m attress where V ICTIM 1

 conducted the com m ercialsex acts. V ICTIM 1 w as in fear and alw aysnervousbecause she knew

 the gun w as there and PEREIR A and/or W A LK ER could easily hurt her. V ICTIM 1 had

 repeatedly expressed to PEREIRA that she w anted to quitperform ing com m ercialsex acts,but

 PEREIR A continued to tellhershe needed m oney to pay forthe bills.

               VICTIM 1provided verbaland written consentto forensically extractthe contents

 ofhercellulartelephone. A prelim inary search ofthe phone revealed num erousm essagesbetween

 PEREIR A and V ICTIM 1 w here PEREIRA wastelling V ICTIM 1 she needed to dûw ork,''w hich

 yourA ffiant,tllrough training and experience,understands asto engage in sex dates. Cash A pp

 transactionswerealso m entioned during theirconversationsand explicitphotographsw ere located

 that were sent from V ICTIM       to PEREIRA for the purposes of online com m ercial sex

 advertisem ents.
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 11



               Follow ing the interview of V ICTIM 1,PEREIRA w as interview ed. PEREIR A

 advised that she had been asked to drive VICTIM 1 to the Stadium Hotellocated in M iam i

 G ardens. PEREIRA knew V ICTIM 1 for about tive years,butdid not know why she needed a

 ride. Herboyfriend,W ALKER,wasin the backseatofthe carand cam e along forthe ride. She

 wasdriving W ALKER'Sm other'scar. PEREIRA said shewasa ''fighter.''

        25.    PEREIRA was read herM iranda rights,stated she clearly understood them ,and

 agreed to speak with law enforcem ent.

        26.    PEREIRA advisedthatshem etVICTIM 1tluoughFacebook around2014 or2015.

 PER EIRA advised she used the ''Talk-a-tone''app to com m unicate w ith people,butshe had not

 used itforherselfsince lastyearin 2019. PER-
                                            EIRA used theapp because itallowed herto usea

 fake telephone numberwhen placing calls. PER-EIRA provided consentforlaw enforcem entto

 search hertwo cellphones.

        27.    A preliminaryreview ofPEREIRA'ScellphoneindicatesthatPEREIRA wasusing

 theûtTalk-a-tone''app tocoordinateVICTIM 1'sdate with theUC. Further,aprelim inary review

 of the phone reveals the follow ing conversation on January 27, 2020 between PEREIRA and

 W A LK ER :

        PEREIR A :Tried calling you bae ...taking herto heroutcallnow .
        W A LKER :OK ,1need 40
        PEREIR A :You crazy you pose to drove to getthat
        PEREIRA:How you don'tanswerthe phone
        W ALKER:Huh wtfdon'tworry 160 head pulling up2




 2 Your Affiantis aware thatW ALKER'S phone num ber,saved under kcDuke''in PEREIRA'S
 phone,is 754-xxx-5800. ln addition,the UC wasscheduled to pay VICTIM 1 $200.Therefore,
 W ALKER'Sreferenceto k1160''would indicate $200 minushis$40 payment.
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 11



                 PEREIRA statedthatVICTIM 1wassupposed topayPEREIRA $20forgas,and
 thatiswhy PEREIRA agreed to drive VICTIM 1to the date. PEREIRA admitted she owned a

  Tasergun and m ace,which are located in herhome,and thatshe gota gun permitin December

  2019.
          29.    Lastly,W A LKER w as interview ed by law enforcem ent. W ALKER w as read his

  M iranda rightsand agreed to speak to law enforcem ent. He wasadvised by yourA ftiantthatany

  falsestatementscouldsubjecthim toalaterchargeforobstnlctionofjustice.W ALKER statedhe
  wasin a relationship with PEREIRA. W ALKER denied knowing VICTIM 1 and explained he

  had never seen her before this night,which your Affiant understands to be a m aterially false

  statement about the investigation. W ALKER denied any knowledge about prostitution.

  W ALKER advised thathe liked gunsand shotthem attherange,buthe did notcurrently have a

  gun perm it.

                                        CO NCLUSIO N

          30.    Based on theforgoing,Irespectfully subm itthatthere isprobablecause to believe

  thatTIPHANIPEREIRA and RICHARD TRAVON W ALKER did knowingly,in oraffecting

  interstatecom merce,recruit,entice,harbor,transport,advertise,m aintain,and solicitby anym eans

  a person,thatis,V ICTIM 1,to engage in com m ercialsex actsby m eans offorce,threats offorce,

  orcoercion in violation ofTitle l8,United States Code,Section 1591(a)(1)and (b)(1),and
  conspiracytocommitsame,inviolationofTitle18,UnitedStatesCode,Section 1594(c).Further,
  asto W ALKER there isprobable causethathe did m akea falsestatem entto afederallaw
Case 1:20-mj-02133-LMR Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 11




  enforcementofficer,in violation ofTitle l8,United StatesCode,Section 1001.

        FURTH ER YO UR AFFIANT SAYETH NAUG HT.
                                                                 .
                                                                     ,   d.
                                                         Josep . ' er        ' A gent
                                                         FederalBureau ofInvestigation
  Subscribed and sworn to beforem e
  this23 dayofJanuary,2020.
                         @



  LISETTE M .R EID
  UN ITED STA TES M AG ISTR ATE JUD G E
  SOUTHERN DISTRICT OF FLO RIDA
